Citation Nr: 1023135	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative neuralgia status post inguinal hernia repair.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In that decision the RO 
granted service connection for postoperative neuralgia status 
post inguinal hernia repair secondary to the service-
connected disability of status postoperative right inguinal 
hernia and assigned a zero percent evaluation effective 
August 12,5005 and continued a zero percent evaluation for 
status postoperative right inguinal hernia.  The Veteran 
perfected an appeal only as to the issue of an initial 
evaluation for postoperative neuralgia status post inguinal 
hernia repair.  As the Veteran has disagreed with the initial 
rating assigned following the grant of service connection, 
the Board has characterized such claim in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an 
initial rating claim from claim for increased rating for 
already service-connected disability).


FINDING OF FACT

The postoperative neuralgia status post inguinal hernia 
repair is not manifested by severe to complete paralysis of 
the ilio-inguinal nerve.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
postoperative neuralgia status post inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7;4.124a, 
Diagnostic Codes 8530, 8730 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for postoperative neuralgia status post 
inguinal hernia repair.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims folder, and all identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

II.	Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with 
the Veteran's claim on appeal, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time with consideration given to the propriety 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In this case service connection has been granted for 
postoperative neuralgia status post inguinal hernia repair 
with a zero percent disability evaluation assigned under 
Diagnostic Codes 8530, 8730.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8530, mild or 
moderate paralysis of the ilio-inguinal nerve is rated as 
noncompensable.  Severe or complete paralysis of the ilio-
inguinal nerve is rated as 10 percent disabling. 

Pursuant to 38 C.F.R. § 4.124, neuralgia of the ilio-inguinal 
nerve (38 C.F.R. § 4.124a, Diagnostic Code 8730) is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to moderate incomplete paralysis.

The words "mild," "moderate," and "severe" are not defined in 
the VA rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

The Veteran contends that his service-connected postoperative 
neuralgia disability warrants a compensable evaluation of 10 
percent because it is "severe to complete." 

In March 2006, the Veteran was provided with a VA 
examination.  The examiner noted that the Veteran underwent a 
right inguinal hernia repair in service in 1967.  The Veteran 
reported experiencing intermittent burning pain of the right 
groin at the incision site for the past fifteen to twenty 
years and worsening symptoms over the past two to three 
years.  It was noted that the Veteran was evaluated by 
surgical consult in September 2005 and was advised of 
probable nerve entanglement in the scar tissue and was 
presented with surgery as an option but declined because 
there was no assurance of relief of the symptoms.  The 
Veteran described pain to the incision area and groin as deep 
burning and very sensitive and tender to touch.  He reported 
that the pain was constant with flare-ups of burning pain.  
He stated that he has pain daily lasting minutes to hours and 
precipitated by direct contact.  He also reported that he is 
on hydrocodone for a non-service connected neck disorder, 
which relieves the groin pain.  He reported that he has not 
been sexually active in about three years due to the pain and 
tenderness.  

On examination, there was no hernia present.  There was 
hypersensitivity and pain to light touch at the incision site 
of the right groin with deep burning pain to palpation of the 
right groin.  The nerves affected are ilio-inguinal and 
genitofemoral sensory nerves.  Motor examination was normal 
and deep tendon reflexes were present and equal.  There was 
no muscle atrophy, abnormal muscle tone or bulk, tremors, 
tics or other abnormal movements, or dysfunction of any joint 
affected by the neuralgia.  Gait and balance were normal.  
The diagnosis was postoperative neuralgia.  

In August 2006, the Veteran sought treatment at a VA facility 
for groin pain.  In September and November 2006 the Veteran 
had pain assessments conducted at a VA facility.  In 
September 2006 the Veteran described pain of the right groin 
area with pain intensity of six and nine at its worse.  In 
November 2006 the Veteran reported right inguinal pain, with 
pain intensity of four and eight at its worse.

Considering the overall evidence, the Veteran is not entitled 
to a compensable rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8530, because his service-connected postoperative 
neuralgia disability is not manifested by severe and complete 
paralysis of the ilio-inguinal nerve during the pendency of 
the Veteran's claim.  Neuralgia, which is characterized 
usually by a dull and intermittent pain, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  While the Veteran has 
complained of pain and hypersensitivity, objective testing 
has revealed normal motor system and deep tendon reflexes.  
Other than sensory involvement, the nerve has tested normal.  
The regulations provide that when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree of paralysis.  Under Diagnostic Code 8530 
mild or moderate paralysis of the ilio-inguinal nerve is 
rated at zero percent (noncompensable).  Accordingly, a 
compensable evaluation is not warranted in this instance.

The Board has considered whether a compensable evaluation is 
warranted for the Veteran's service-connected postoperative 
neuralgia disability under 38 C.F.R. § 4.123, neuritis of the 
ilio-inguinal nerve (38 C.F.R. § 4.124a, Diagnostic Code 
8630), and find that there is no diagnosis of neuritis shown 
in the evidence of record and therefore a compensable 
evaluation under Diagnostic Code 8630 is not for application.  

For the reasons and bases set forth above, the Board finds 
that the Veteran's disability picture more nearly 
approximates the criteria for a noncompensable evaluation, 
under applicable regulations, for postoperative neuralgia 
status post inguinal hernia repair.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8530, 8730 (2009).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

III.  Other Considerations

The Board observes that consideration must be given to 
whether a higher evaluation is warranted at any point during 
the pendency of the Veteran's claim based upon the guidance 
of the Court in Fenderson, supra and Hart, supra.  In the 
present case, the Board finds that staged ratings are not 
appropriate.

The Board has also considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) for the Veteran's service-connected 
postoperative neuralgia  disability.  The governing criteria 
for the award of an extra-schedular rating call for a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  Id.

In this case, frequent hospitalization has not been shown.  
Further, the Veteran is retired and it is not noted in the 
record that he has missed work due to his disability.  
Moreover, the Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

An initial compensable evaluation for postoperative neuralgia 
status post inguinal hernia repair is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


